4, § 23. Appellant's claim was without merit. Appellant's claim did not
                implicate the jurisdiction of the courts. Nev. Const. art. 6, § 6; NRS
                171.010. Moreover, the Statutes of Nevada contain the laws with the
                enacting clauses required by the constitution. The Nevada Revised
                Statutes reproduce those laws as classified, codified, and annotated by the
                Legislative Counsel. NRS 220,120. Therefore, the district court did not
                err in denying the petition as procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 3




                                                                                  J.



                                                         “illvai ats,             J.
                                                   Pah-Aguirre
                                                              ,




                                                                                  J.


                cc: Hon. Stefany Miley, District Judge
                     George Melvin Jefferson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      3We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1907A